El Juez Peesidente, Se. Quiñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia apelada.
Resultando además que los testigos Don Cristino Diaz y Mundo y Mariano Hernández y Hernández y Don José Me-deros Corujo presentados por el promovente, declararon que era cierto, y les constaba de ciencia propia, que su presen-tante es dueño en pleno dominio de la finca rústica de que se trata en el presente informativo, habiéndola adquirido por *546compra á Isaías Mundo, José Rodríguez, Toribio Quiñones y Victoriano García.
Considerando: que apreciada la prueba ofrecida por el promovente Don Juan Figueroa y Campos, y que se reduce á las declaraciones de lo.s tres itestigos expresados, no es posible accederse á la declaratoria de dominio que solicita, toda vez que los testigos no acreditan el tiempo de posesión que lleva el promovente, ni el que poseyeran sus causantes, ni si poseía ó no con título, y en caso afirmativo cual fuera este, requisito necesario para probar la adquisición del do-minio de un inmueble por la prescripción ordinaria, ó sea de menos de treinta años.
Vistos el artículo 395 de la Ley Hipotecaria, la Orden Judicial de 4 de abril de 1899 y los artículos aplicables al caso, del antiguo Código Civil y del vigente.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada en cuanto por ella se resuelve no haber lugar á declararse á favor del recurrente el dominio del inmueble descrito en el primer resultando, con las costas á su cargo.